Title: From George Washington to William Livingston, 4 May 1779
From: Washington, George
To: Livingston, William



Dear Sir
Head Quarters Middle Brook May 4th 1779

I have received the honor of your two letters, both of the 1st instant.
I have generally been so happy as to agree with your Excellency in sentiment on public measures; but an instance now occurs, in which there happens to be a difference of opinion. I am extremely apprehensive that very disagreeable consequences may result from an increase of the standing pay of the militia. It would create an additional cause of discontent to the Soldiery, who would naturally draw a comparison between their situation and that of the militia and would think it very hard and unjust that these should receive for temporary services a greater reward than they for permanent ones. This would occasion disgust and desertion, if not mutiny, among those already in the army; and would be a new discouragement to others from entering into it. The only remedy would be to augment the pay of the Soldiery to an equal sum, and the like must be done in the other States to their militia. The addition of Public expence would then be excessive and the decay of our credit and currency proportional.
Your Excellency will agree with me, that every step should be carefully avoided, which has a tendency to dissatisfy the army, already too little pleased with its condition, and to weaken our military establishment already too feeble, and requiring every prop our circumstances will afford—to keep it from falling into ruin!
I should imagine the militia of the Country is to be drawn out by the authority of the Government rather than by the pecuniary reward attached to their service—If the former is not sufficient, the latter I apprehend will be found ineffectual—To make the compensation given to the militia an inducement of material weight it must be raised so high as to bear a proportion to what they might obtain by their labour in their civil occupations; and in our case to do this, it must be raised so high as I fear, to exceed the utmost stretch of our finances.
But if it is thought indispensible to increase the emoluments of service, in order to bring out the militia, it will be best to do it by a bounty rather than a fixed monthly pay—This would not be quite so palpable, nor strike the minds of the army with the same degree of force. But even this is a very delicate point—and I have uniformly thought the large bounties which have been given in state inlistments and to the militia have been a very fertile source of evils and an almost irreparable injury to the service.
I have taken the liberty to communicate my sentiments on this subject with great freedom to your Excellency as it appears to me a matter of extreme importance; and as I have the most intire confidence in your candour and friendship. If my objections do not appear valid, you will at least ascribe them to their proper motives—I shall agreeable to your Excellencys wish continue the troops or the principal part of them at their present stations as long as it can be done without interfering with the main object—I believe it will be a few days beyond the period limited in my former letter.
Though I should have been unwilling to have accepted the surrender of the deserters on conditions; yet as I understand from Captn Benquet they have already delivered themselves up this difficulty is removed: I agree with your Excellency that it would be ineligible to send them to South Carolina, and I have therefore ordered them to Easton—They will be employed on the Western service—A small party of horse will be necessary and these fortunately will answer the purpose—I was before somewhat at a loss.
From the general complexion of the intelligence from England and from that of the Minister’s speech of which I have seen some extracts in a New York paper of the first instant, there is in my opinion the greatest reason to believe that a vigorous prosecution of the war is determined on. Considerable reinforcements have been frequently mentioned as coming over to Sir Henry Clinton. This by many is discredited; but to me it appears so probable as to demand our most serious attention. While England can procure money, she will be able to procure men; and while she can maintain a ballance of naval power she may spare a considerable part of those men to carry on the war here. The measures adopted by Parliament some time since for recruiting the army were well calculated to succeed; and the information we have received justifies a belief that it has been attended with no small success. Under these circumstances prudence exacts that we should make proportionable exertions on our part; and I assure Your Excellency the situation of our army demands them.
I am sorry to find our prospects of a reinforcement are extremely slender—The Virginia levies intended for this quarter are now of necessity ordered to the Southward—few of the States have as yet done any thing that has come to my knowlege towards augmenting their batalions—This discouraging aspect of things justifies no small degree of anxiety and alarm—I confess my feelings upon the subject are painful—I am persuaded Sir you will be ready to promote every measure which may be found practicable for completing the batalions of this State and I beg leave to recommend the matter to the most particular attention. With every sentiment of regard & esteem I am Dear Sir Your most Obedt servant
P.S. Since writing the above I am favour[ed] with yours of the 4th—Directions shall be given to The Commissary accordingly.
